Per Curiam.
Farley was indicted on February 4, 1953, for two separate assaults with intent to murder, one on a police officer, Marion McLellan, and one on another officer, Arthur Harris. Indictments against him were also found in two different larcenies and an attempted larceny. Counsel of Farley’s choice *648was retained and trial was had before Judge W. Conwell Smith in the Criminal Court of Baltimore. Farley was found guilty (he had pleaded guilty to the attempted larceny) on all indictments except one of the assaults, and was sentenced to a total of fifteen and a half years in the penitentiary.
He petitioned the Criminal Court of Baltimore for relief under the Post Conviction Procedure Act. Judge Dulany Foster appointed counsel for Farley and, after considering the petitioner’s allegations, denied relief, from which denial Farley now applies for leave to appeal.
His main contention, which relates only to the assault case, is that because the assault of which he was found guilty and that of which he was acquitted were both part of one continuous act and depended on the same evidence, the trial judge’s finding was inconsistent and therefore improper in that “there was a showing of reasonable doubt which should have been resolved in his favor in the second case, as it clearly did in the first.” This amounts to no more than an allegation that the evidence was insufficient to convict, which cannot be raised in this proceeding. Burgess v. Warden, 221 Md. 610.
The other contentions, denial of due process, lack of a fair and impartial trial, and irregularities in the trial, are too general and unsupported to merit consideration. Galloway v. Warden, 221 Md. 611.

Application denied.